Given, C. J.
1 I. If the office of county attorney is a connty office, the statement of contest was filed with the proper officer. Code, section 697. In the recent case of State v. Kovolosky, 92 Iowa, 498 [61 N.W. Rep. 223], this court held that it is a county office. It is insisted on behalf of incumbent that what is there said on that subject is dicta, and that the case was decided upon the authority of former rulings that the signature of the prosecuting officer to an indictment was not essential. The question under consideration was made and fully considered in that-case, and we are content with the conclusion announced. That an additional reason was given for affirming does not lessen the force of the reasoning and conclusion on this question.
2 *4133 *411II. Section 697 of the Code requires that the statement of contest be filed “within twenty days after the day when the votes were canvassed.” In this case it was not filed within twenty days after the day when the judges of election made their canvass, but was filed within twenty days after the day the board of supervisors made their canvass. The contention is as to which of these canvasses section 697 relates, incumbent contending that it is only the judges of election who canvass the vote, and that the county and state boards canvass the returns. Section 622 of the Code says that the judges “shall proceed to canvass and ascertain the result of the election.” Section 633 directs that it shall be by comparing and correcting the poll lists, and sections following direct as to ballots to be rejected, and the return to be made to the auditor of the county. Section 635 provides that the board of supervisors “shall open and canvass the returns.” It requires that they make abstracts stating “the number of ballots cast in the county for each office, the name of each person voted for, and the number *412of votes given to each person for each different office.” It will be observed that it is not said in terms a,s to either the judges or the supervisors that they are to canvass the votes. In the Standard Dictionary the following definitions are given of the word “canvass;” “To examine searchingly; ascertain the number or the facts concerning each, going over in detail; scrutinize, sift, — as to canvass the prospective vote in an election; canvassing the vote cast. An official scrutiny, as a canvass of votes at an election.” The judges ascertain the number of votes cast in their township or precinct by making a tally sheet from the ballots. This is unquestionably canvassing the vote, but their canvass does not determine the result as to state, district, or county offices. The board of supervisors ascertain the number of votes cast in the county by making the abstracts required by section 635 from the returns. It is “the number of ballots cast in the county for each office” that they are required to ascertain by “official scrutiny.” It is this board that ascertains the person having the greatest number of votes for any county office, and that declares who is elected. Under section 647 the board of state canvassers “canvasses the vote” from the abstracts returned by the county board. We think it entirely clear that each of these canvasses is a canvass of the votes, and that the fact that the canvass of the county and state boards is made from returns renders them none the less a canvass of the votes. This being true, we inquire, to which of these canvasses does section 697 refer? The proceeding of contest is by one who claims to be elected against one who has been declared elected, therefore it cannot be instituted until it is known who is the incumbent. In the case of county offices it is not until the canvass of the votes is made by the county board that the result can be officially known, and in the case of district and state offices *413not until the state hoard has made its canvass of the votes, and declared the result. Neither canvass is any more a canvass of the votes than the other, and, having in view the purpose of the statute providing the mode of contesting elections, it is certainly clear that the intention of the general assembly is that the statement of contest must be filed within twenty days after the day when the canvass of the votes was made that determined the result as to the particular office in question. There is nothing in the statute demanding a different construction, and this view of it renders it, as a whole, consistent and harmonious, while to hold otherwise must lead to uncertainty and confusion. See Ferguson v. Henry, 95 Iowa, post [64 N. W. Rep. 292]. Our conclusion is that the district court erred in sustaining incumbent’s motion, and its judgment is therefore reversed.